                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

                                         )           JUDGMENT IN CASE
  Hyde Park Storage Suites, Inc. et al

                                         )
              Plaintiff(s),              )          3:18-cv-00673-RJC-DCK
                                         )
                  vs.                    )
                                         )
                                         )
 Crown Park Storage Suites, LLC, et al

             Defendant(s).


 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 27, 2019 Order.

                                               September 27, 2019
